DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 1/18/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/18/2022 have been fully considered and they are persuasive.  Examiner notes that the amended limitation are viewed to recite a practical application of analyzing a sample and determining the contents of the sample.
Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	With regards to Claims 8, 9, 11, 12 the prior art or any combination of prior art searched fails to teach the limitation of 	a second peak detecting step of detecting one or more peaks in the object data with a second detection sensitivity that is higher than the first detection sensitivity, the 
a shoulder peak candidate choosing step of choosing, out of the one or more peaks detected in the second detecting step, the a-peak that is not detected in the first peak detecting step as a shoulder peak superimposed on the another peak	and a content determination step of determining that contents contained in the sample include a component corresponding to the shoulder peak.
	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claim 10 is allowed due to their dependency of Claim 8.	Claim 13 is allowed due to their dependency of Claim 9.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863